DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-22, responsive to communications on 01/19/2020 are pending.

Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 09/15/2022 is acknowledged.  The traversal is on the grounds that the reference Cole et al. (PNAS, 1984, previously cited 07/15/2022, hereafter “Cole”) does not teach the feature of a culture that maintains a continuous epithelial structure (Remarks, p3), and that there would be no burden to examine the complete claim set (Remarks, p4).
This is not found persuasive because the feature of “a culture that maintains a continuous epithelial structure” is not a corresponding technical feature, and therefore, cannot be a “special technical feature”. A detailed below, “a culture that maintains a continuous epithelial structure” is not a limitation, at least for Group I. Furthermore, even if it were, it provides no structural limitation to the claim, and is simply a recited use, and therefore would not be a technical feature. Additionally, burden is not a requirement for national stage applications under 37 CFR 1.475(a)
The requirement is still deemed proper and is therefore made FINAL.

Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/15/2022.

Claims 1-15 have been examined on their merits.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 1 recites “vitamin B12at”.  This appears to be a typographical error for “vitamin B12 at”. Appropriate correction is required.
Claims 13 and 14 are objected to because of the following informalities: claims 13 and 14 recite “the aforementioned retinal tissue”. While retinal tissue has been established in claim 1, the word “aforementioned” could create ambiguity since, as it modifies the retinal tissue, it could refer to a different retinal tissue. Amending the claims to simply recite “retinal tissue” or “said retinal tissue” would be ameliorative.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the L-glutamic acid" in. There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation and thus the claim is indefinite. 
Similarly, claim 8 recites the limitation "the L-aspartic acid" in. There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation and thus the claim is indefinite. 
Additionally, claim 12 contains the trademark/trade name “Neurobasal”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a medium for culturing neuronal cells comprising the reagents as disclosed by Brewer et al. (Journal of Neuroscience Research, 1993) below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Subrizi et al. (Biomaterials, 2013, on IDS 05/14/2021, hereafter “Subrizi”) in view of Brewer et al. (Journal of Neuroscience Research, 1993, on IDS 05/14/2021, hereafter “Brewer”).
	In regards to claims 1-6 and 13-14, Subrizi teaches methods for the in vitro generation of functional retinal pigment epithelium (RPE) for therapeutic applications (Abstract, p8047). Subrizi teaches that in one experiment, human embryonic stem cell retinal pigment epithelium cells (hESC-RPEs) were cultured until they acquired RPE morphology, pigmentation, and cell layer integrity (p8049, Phagocytosis of POS from rat retina explants). Subrizi continues that isolated rat retinas were placed with hESC-RPE monolayers in media comprising Neurobasal A and 2% B27 (p8049, Phagocytosis of POS from rat retina explants).
As taught by Brewer, Neurobasal medium comprises 30 mg/L L-methionine (p570, Table II), while B27 supplement comprises corticosterone (p570, Table 1). According to claim 2, a methyl group donor or substrate of the methyl group donor can be methionine, and according to claim 5, the neurite extension inhibitor can be corticosterone. Therefore, the media as taught by Subrizi necessarily comprises a methyl group donor or substrate of the methyl group donor can be methionine and neurite extension inhibitor.
Both Subrizi and Brewer are silent as to the concentration of corticosterone in the media. However, as above, Subrizi teaches that the media was supplemented with 2% B27 (p8049, Phagocytosis of POS from rat retina explants). According to the specification of the instant application, “B27 supplement is a known supplemental medium developed for nerve cell culture”, “is generally used by adding to a basal medium such as Neural basal medium and the like at a volume ratio of about 2%”, and “B27 supplement containing corticosterone and combined with Neurobasal medium can be used as a the medium for maintaining a continuous epithelial tissue of the present invention” (paragraph [0117]). Therefore, absent evidence to the contrary, it appears that media supplemented with 2% B27 is sufficient to provide a concentration of corticosterone not less than 1 nM.
Therefore, taken together, Subrizi as suggested by Brewer, teaches that the method comprised culturing retinal tissue in a medium comprising a methyl group donor or substrate of the methyl group donor (and specifically, methionine at a concentration of not less than 25 mg/L) and a neurite extension inhibitor (and specifically, at a concentration that appears to be not less than 1 nM).
	While Subrizi does not explicitly teach that the differentiation of a neural progenitor cell is suppressed or that neurite extension is suppressed, it is noted that this is descriptive language, and appears to be describing an inherent property of culturing a retinal tissue in a medium comprising a methyl group donor or substrate of the methyl group donor at a particular concentration, and a neurite extension inhibitor at a particular concentration.
	Therefore, as the disclosure (specification and claims 1-6) indicates that a method whereby retinal tissue is cultured in media comprising a methyl group donor or substrate of the methyl group donor at a particular concentration (and specifically, methionine at not less than 25 mg/L) and a neurite extension inhibitor at a particular concentration (and specifically, corticosterone at not less than 1 nM) are sufficient to establish conditions whereby differentiation of neural progenitor cells are suppressed and neurite extension is suppressed, respectively, and since the method of Subrizi, as suggested by Brewer, carries out this step, then the reference method is deemed to inherently establish conditions whereby differentiation of neural progenitor cells are suppressed and neurite extension is suppressed, as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.
In regards to maintaining a continuous epithelial structure, it is noted that the claims are not limited to a continuous epithelial structure, and that this phrase is an intended use as recited in the preamble. In regards to statements reciting purpose or intended use, MPEP 2111.02(II) states, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
In the instant case, Subrizi also teaches that retinal tissue, including epithelial structures, can be cultured in media comprising Neurobasal and B27), and does not teach that the integrity of these epithelial structures were not continuous in any way. As a result, there does not appear to be a manipulative difference between the claimed invention and prior art, and the recitation does not appear to limit the claim. However, even if it did, since again, Subrizi does not teach that the integrity of the retinal epithelium was not continuous, Subrizi teaches this element as well.
In regards to claim 9, as above, Subrizi teaches that the media comprised Neurobasal (p8049, Phagocytosis of POS from rat retina explants), which as taught by Brewer, comprises L-cysteine at 10 µM (0.01 mM) (p570, Table II), which is not more than 0.26 mM.
In regards to claim 10, as above Subrizi teaches that the media comprised 2% B27 (p8049, Phagocytosis of POS from rat retina explants), which as taught by Brewer, comprises Progesterone. While Subrizi and Brewer are silent to the concentration of progesterone, as above, according to the specification of the instant application, “B27 supplement is a known supplemental medium developed for nerve cell culture”, “is generally used by adding to a basal medium such as Neural basal medium and the like at a volume ratio of about 2%”, and “B27 supplement containing corticosterone and combined with Neurobasal medium can be used as a the medium for maintaining a continuous epithelial tissue of the present invention” (paragraph [0117]). Therefore, absent evidence to the contrary, it appears that media supplemented with 2% B27 is sufficient to provide a concentration of progesterone of not more than 100 nM.
In regards to claim 11, as above, Subrizi teaches that the media comprised Neurobasal (p8049, Phagocytosis of POS from rat retina explants), which as taught by Brewer, comprises Vitamin B12 at a concentration of 0.2 µM which is less than 0.5 µM.
In regards to claim 12, as above, Subrizi teaches that the media comprised Neurobasal A and 2% B27 (p8049, Phagocytosis of POS from rat retina explants). This means that the total ratio of Neurobasal was 98% which is not less than 50%.
Therefore, the combined teachings of Subrizi and Brewer renders the invention unpatentable as claimed.


Claims 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subrizi and Brewer, as applied to claims 1-6 and 9-14 above, and further in view of Zhong et al. (Nature Communications, 2013, on IDS 044/22/2020, hereafter “Zhong”) as evidenced by ThermoFisher (retrieved from internet 12/12/2022).
The combined teachings of Subrizi and Brewer are relied upon as above.
In regards to claims 7-8 and 15, as above, Subrizi teaches that the media comprised Neurobasal, which as taught by Brewer does not comprises L-glutamic acid or L-aspartic acid. However, Brewer also teaches that for some neural types, glutamate, which is the ionic form of L-glutamic acid, can be supplemented at a concentration of 25 µM (p570, Table 2) which is less than 50 µM. Therefore, it is known in the art that glutamic acid, at least can be added to media comprising Neurobasal and B27.
Additionally, Zhong teaches methods for generating retinal tissues from induced pluripotent stem cells (Title, Abstract, p1). Zhong continues that the method can establish all major cell types arranged in their proper layers, including photoreceptors which achieved advanced maturation and showed the beginning of the outer-segment disc formation and photosensitivity (Abstract, p1). Zhong also teaches that these cells differentiated into retinal progenitor cells (p2, Self-organized field domains), and that retinal cells could differentiate into rods (p5, Rod-dominant ONL with highly differentiated rods and cones). Zhong teaches that this method provides a powerful platform for developmental, functional, and translational studies (p2, column 1, last paragraph before Results).
Zhong teaches that to achieve these cells, for early stages of development cells were cultured with neural induction medium comprising DMEM/F12 (1:1), while later differentiation was achieved by culturing cells with DMEM/F12 (3:1) supplemented with 2% B27 (Methods, p11). As evidenced by ThermoFisher, DMEM/F12 comprises L-glutamic acid at a concentration of 7.35 mg/L, which when measured in molarity is approximately 49.95 µM, and L-aspartic acid at a concentration of 6.65 mg/L, which when measured in molarity is approximately 49.96 µM. Therefore, Zhong teaches media comprising both L-glutamic acid and L-aspartic acid at less than 50 µM for either.
A person of ordinary skill in the arts would be motivated to modify the method of Subrizi, and add L-glutamic acid and L-aspartic acid at less than 50 µM for either, because, as taught by Zhong media comprising L-glutamic acid and L-aspartic acid at less than 50 µM for either can efficiently generate retinal cells, including retinal progenitor cells and photoreceptors such as rods, which could then be used for translational studies, such as developing transplant therapies. Furthermore, because Zhong teaches that DMEM/F12 can successfully be supplemented with B27, and indicates that a neural induction medium (of which Neurobasal is a type) promotes developments of these cells, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Subrizi, Brewer, and Zhong render the invention unpatentable as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631